ORDER
This matter came before the Court on the Petition of the Attorney Grievance Commission of Maryland and the Respondent, Robert L. Friedman, to disbar Respondent from the practice of law.
*504The Court having considered this Petition, it is this 17th day of January, 2001.
ORDERED, that Respondent, Robert L. Friedman, be and he is hereby disbarred from the practice of law in the State of Maryland; and it is further
ORDERED, that Respondent, Robert L. Friedman, shall comply with the conditions stated in Maryland Rule 16-760, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Robert L. Friedman from the register of attorneys in this Court in accordance with Maryland Rule 16-713.